Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit and a control panel set forth in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
               Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “including.” See MPEP § 608.01(b).  

Claim Objections
4.           The claims are objected to because they include reference characters (such as WBR, WB, WSR, WS, W2 in claims 1-9; and “680” in claim 8) which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be 

5.         Claims 1-10 are objected to because of the following informalities: “a large width raw fabric roll” suggested to be --a large-width roll of raw fabric--; “a large width raw fabric” suggested to be – a large width of raw fabric--; “small width raw fabric rolls” suggested to be –small-width rolls of raw fabric--; and “small width raw fabrics” suggested to be --small width of raw fabrics--.  Appropriate correction is required.
             Claim 4 is objected to because of the following informalities: “c” shape” in line 16 does not appears to be a letter ‘c” it is like a symbol written with a font different from the font of the claims. It is suggested that he symbol to be replaced by letter “C” and to be written with the same font as rest of the claims.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
6.              The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
             The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
             The following are a few examples of such errors. 

             Regarding claim 1, “wherein a large width raw fabric roll WBR made by winding, a predetermined number of times, a large width raw fabric WB made of a superfine fiber material around a paper tube is mounted” is confusing. It is not clear where the large width raw fabric roll is made. The apparatus does not make the large width raw fabric roll, but the large width raw fabric roll (WBR) is supplied to the apparatus. See Fig. 1 of the instant invention. In addition, it is not clear where the WBR is mounted. 
             Regarding claim 1, “the large width raw fabric WB is conveyed in one direction, the large width raw fabric WB is cut into small width raw fabrics WS while both ends in a width direction of the large width raw fabric WB are subjected to thermal bonding, and small width raw fabric rolls WSR made by winding the small width raw fabrics WS around paper tubes are manufactured, and the manufactured paper tubes with the small width raw fabric rolls WSR are cut at a predetermined 
                 Regarding claim 1, “a large width raw fabric supply part in which the large width raw fabric roll WBR made by winding, a predetermined number of times, the large width raw fabric WB made of a superfine fiber material around the paper tube is mounted, and the large width raw fabric WB is unwound and supplied” is confusing, since repeats the same language set forth in the preamble or the first paragraph of the claim. 
            Regarding claim 1, “conveys the large width raw fabric WB after the large width raw fabric WB passes multiple conveyance guide rolls;” is not clear. It is not clear where the large width raw fabric is conveyed. It is also not clear whether the tension part includes the multiple conveyance guide rolls or the guide rolls are separate from the tension part. 

         Regarding claim 2, “wherein in the large width raw fabric supply part, ends of connection shafts connected to both sides of a large width raw fabric winding bobbin are rotatably installed and fixed at rear upper ends of a pair of installation frames each having a horizontal movement wheel installed at a lower end thereof, any one of the connection shafts has a cooperation gear, and the connection shaft is rotated by a driving means comprising a driving shaft, which has, at an end thereof, a driving gear engaging with the cooperation gear, and a drive motor configured to operate the driving shaft, and the large width raw fabric WB is unwound and supplied from the large width raw fabric roll WBR mounted on the large width raw fabric winding bobbin” is not confusing. It is not clear whether “a large width raw fabric winding bobbin” is the same as the large width raw fabric roll set forth in claim 1. 
Claim 2 requires “connection shafts” in line 2 and “the connecting shaft” in line 5.  Therefore, it is not clear how many connection shafts connected to both sides of the large width raw fabric winding bobbin. In addition, claim 2 and other dependent claims have too many “in which” or “which” and it is not clear which parts has which components. 
           Regarding claim 3, “wherein the tension adjustment part adjusts the tension of the large width raw fabric WB guided by the conveyance guide roll, which is installed at a front upper side of the pair of installation frames of the large width raw 
            Regarding claim 4, “the large width raw fabric alignment detection part is disposed above the conveyance guide roll disposed close to the large width raw fabric supply part among the conveyance guide rolls, the large width raw fabric alignment detection part detects the alignment state of the ends in the width direction of the large width raw fabric WB supplied from the large width raw fabric supply part and conveyed and guided by the conveyance guide rolls” appears to be repeat the same information as claim 1. It is confusing and redundant. 
           Regarding claim 5, 7, 8 and 10, “the pair of installation boxes” lacks antecedent basis. It appears that claims 5, 7, 8 and 10 should depend from claim 4 which recites, “a pair of installation boxes.” See line 9 of claim 4.  

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.       Claims 1 and 10, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotaoka (4,697,755) in view of Allen et al. (7,284,305), hereinafter Allen, or Robinson (3,749,136), and in further view of Whitaker et al. (4,500,045), hereinafter Whitaker. Regarding to claim 1, as best understood, Kotaoka teaches an apparatus capable of manufacturing a superfine fiber roll wiper for a cleanroom, wherein a large width raw fabric roll WBR (not shown, but sheet, S, is unwind from an roll of material by unwinding rollers 8; col. 1, lines 26-32) produce made by winding, a predetermined number of times, a large width raw fabric WB (S) made of a superfine fiber material around a paper tube is mounted (patentability of the apparatus is not determined by the workpiece or the way workpiece is wrapped around a tube), the large width raw fabric WB is conveyed in one direction, the large width raw fabric WB is cut into small width raw fabrics WS (by cutters 10) while both ends in a width direction of the large width raw fabric WB are subjected to thermal bonding, and small width raw fabric rolls WSR made by winding the small width raw fabrics WS around paper tubes are manufactured, and the manufactured paper tubes with the small width raw fabric rolls WSR are cut at a predetermined interval and used as multiple superfine fiber roll wipers each having a small width. It should . 
           Kotaoka also teaches that the apparatus comprising: a large width raw fabric supply part (defined by the roller of material from which the sheet S is supplied) in which the large width raw fabric roll WBR made by winding, a predetermined number of times, the large width raw fabric WB made of a superfine fiber material around the paper tube is mounted, and the large width raw fabric WB is unwound and supplied; a tension adjustment part which adjusts tension of the large width raw fabric WB supplied from the large width raw fabric supply part and conveys the large width raw fabric WB after the large width raw fabric WB passes multiple conveyance guide rolls; a cutting part 10 which forms the multiple small width raw fabrics WS (S’) by cutting the large width raw fabric WB (S) after the large width raw fabric WB is conveyed and guided while passing the multiple conveyance guiding rolls (8, 9); a first small width raw fabric winding part (1, 13) in which the multiple small width raw fabrics W2 formed by the cutting part 10 are diverged by a divergence guiding roll 1 (Fig. 3) which rotates in a state in which an outer surface thereof is in contact with a driving roll, the small width raw fabrics in odd-numbered rows (rolls, R, 1 and 3 from right to left; Fig. 3), among the multiple small width raw fabrics W2, are conveyed 
See Figs. 1-27 in Kotaoka. 
              Kotaoka does not explicitly teach a tension adjustment part which adjusts tension of the large width raw fabric WB supplied from the large width raw fabric supply part and conveys the large width raw fabric WB after the large width raw fabric WB passes multiple conveyance guide rolls; the cutter is a thermal cutter which receives the large width raw of fabric while its tensioned is adjusted by the tension adjustment part; a large width raw fabric alignment detection part which detects an alignment state of the ends in the width direction of the large width raw fabric WB supplied from the large width raw fabric supply part and conveyed while passing the conveyance guide rolls; and a large width raw fabric alignment adjustment part which moves the large width raw fabric WB by a predetermined distance in a horizontal direction when a deviation of an alignment position is 
              However, Allen teaches a tension adjustment part 300 which adjusts tension of the large width raw fabric WB 400 supplied from the large width raw fabric supply part 750 and conveys the large width raw fabric WB after the large width raw fabric WB passes multiple conveyance guide rolls (100, 500); and a cutter 700 as a thermal cutter (laser) which receives the large width raw of fabric 400 while its tensioned is adjusted by the tension adjustment part 300. See Figs. 1-2 in Allen. 
            Robinson also teaches a tension adjustment part which adjusts tension of the large width raw fabric WB (C) supplied from the large width raw fabric supply part and conveys the large width raw fabric WB (10) after the large width raw fabric WB passes multiple conveyance guide rolls 11. See Figs. 1-5 in Robinson. 
It would have been obvious to a person of ordinary skill in the art to provide Kotaoka’s apparatus with the tension adjustment part, as taught by Allen, in order to adjust the tension of the web prior to cut and produce accurate and clean cuts. See col. 1, lines 30-37 in Allen. Alternatively, it would have been obvious to a person of ordinary skill in the art to provide Kotaoka’s apparatus with the tension adjustment part, as taught by Robinson, in order to adjust the tension of the workpiece as is supplied by the supply roll and maintain a constant tension. See abstract of Robinson.   


                 Whitaker also teaches a large width raw fabric alignment detection part 170 which detects an alignment state of the ends (as an edge sensor) in the width direction of the large width raw fabric WB (16) supplied from a large width raw fabric supply part 18 and conveyed while passing the conveyance guide rolls; and a large width raw fabric alignment adjustment part 168 which moves the large width raw fabric WB by a predetermined distance in a horizontal direction when a deviation of an alignment position is detected by the large width raw fabric alignment detection part 170 (col. 8, lines 10-30), such that the alignment and the adjustment are performed so that the alignment position becomes normal. It would have been obvious to a person of ordinary skill in the art to provide Kotaoka’s apparatus, as modified above, with the detection and adjustment parts, as taught by Whitaker, in order to align the web with respect to the supply and winding parts of the web. See col. 8, lines 23-33 in Whitaker.
           Kotaoka, as modified above, does not explicitly teach that the core or the tube of the first and second rolled of small width raw fabric are made from paper and the large width raw fabric roll has a paper roll. However, Official Notice is taken that the use of a paper tube as a core of a rolled material is old and well known in the art.

          Regarding claim 3, as best understood, Kotaoka, as modified by Robinson, teaches everything noted above including that the tension adjustment part 

            Regarding claim 10, as best understood, Kotaoka, as modified above, teaches everything noted above including inherently a controller which controls the large width raw fabric supply part, the tension adjustment part, the large width raw fabric alignment detection part, the thermal cutting part, the first small width raw fabric winding part, the second small width raw fabric winding part, and the large width raw fabric alignment adjustment part. Kotaoka, as modified above does not explicitly teach that the control unit embedded in the form of a control panel in a upper front surface of any one of the pair of installation boxes having the space therebetween in which the thermal cutting part, the first small width raw fabric winding part, and the second small width raw fabric winding part are installed. However, Official Notice is taken that the use of a controller embedded in a control panel on an upper surface of a cutting device or a web winding device is old and well known in the art.

2, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotaoka in view of Allen or Robinson and Whitaker and in further view of Takie (2012/0043409). Regarding to claim 2, as best understood, Kotaoka, as modified above, does not explicitly teach that the large width raw fabric supply part, ends of connection shafts connected to both sides of a large width raw fabric winding bobbin are rotatably installed and fixed at rear upper ends of a pair of installation frames each having a horizontal movement wheel installed at a lower end thereof, any one of the connection shafts has a cooperation gear, and the connection shaft is rotated by a driving means comprising a driving shaft, which has, at an end thereof, a driving gear engaging with the cooperation gear, and a drive motor configured to operate the driving shaft, and the large width raw fabric WB is unwound and supplied from the large width raw fabric roll WBR mounted on the large width raw fabric winding bobbin. However, Takei teaches a large width raw fabric supply part 13, ends of connection shafts 18 connected to both sides of a large width raw fabric winding bobbin are rotatably installed and fixed at rear upper ends of a pair of installation frames (32, 33) each having a horizontal movement wheel (defined by wheels on each side of the respective frame, Fig. 4) installed at a lower end thereof, any one of the connection shafts 18 has a cooperation gear (18a), and the connection shaft is rotated by a driving means comprising a driving shaft 35, which has, at an end thereof, a driving gear 40 engaging with the cooperation gear (18a), and a drive motor 47 configured to operate the driving shaft 35, and the large width raw fabric WB is unwound and supplied from the large width raw fabric roll WBR mounted on the large width raw fabric winding bobbin. See Figs. 1-10 in Takei. .

Comments
11.          It should be noted that claims 4-9 are not rejected over the prior art. However, in view of many issues with the claims under 35 U.S.C. 102, second paragraph, the allowability of the claimed subject matter cannot be determined at this time.

Conclusion
12.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Miyamoto (2011/0240788), Smithe et al. (5,899,128), and Jerome et al. (3,317,101) teach an apparatus capable of manufacturing a superfine fiber roll wiper. 

13.         Any inquiry concerning this communication or earlier communications fro the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4545. The 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724        
                                                                                                                                                                                                March 22, 2021